Labauve, J.
On the 27th of August, 1866, C. T. Bradley, plaintiff in the original suit, and defendant in the injunction, obtained an order of seizure and sale against said plaintiff in the injunction, upon three* mortgage notes, all dated January 13th, 1859, payable respectively at six, twelve and eighteen months after their date. The first became due on the 16th July, 1859. the second on the 16th January, 1860, and the third,' on the 16th July, 1860.
The plaintiff in the injunction, obtained an order arresting the said *524order of seizure and sale, upon the ground that all of said notes were prescribed; the court below sustained the plea of prescription and perpetuated the injunction.
The plaintiff in the original suit, and defendant in the injunction, took this appeal.
It is evident that the notes sued upon are prescribed on their face, and we have seen nothing in the record suspending or interrupting the prescription. The Judge below has given along and able opinion maintaining the plea of prescription, and for the reasons given by him, the judgment appealed from must be affirmed.
It is therefore ordered and decreed that the judgment of the lower court, be affirmed, with costs.